Citation Nr: 1507899	
Decision Date: 02/24/15    Archive Date: 02/26/15

DOCKET NO.  12-13 477	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUE

Whether new and material evidence has been received sufficient to reopen the claim of entitlement to service connection for an acquired psychiatric disorder, to include major depressive disorder, anxiety disorder, and posttraumatic stress disorder (PTSD) and, if so, whether service connection is warranted for the claimed disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Turner, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1966 to May 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Salt Lake City, Utah.  The Board notes that although the issue was initially adjudicated as entitlement to service connection for PTSD, the issue was expanded by the April 2012 Statement of the Case to include major depression and anxiety disorder.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Veterans Benefits Management System" and on the "Virtual VA" system to ensure a total review of the evidence.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  A June 1999 rating decision denied the Veteran's claim of entitlement to service connection for PTSD; following the receipt of additional evidence, the denial of entitlement to service connection for PTSD was confirmed by November 1999 and January 2000 rating decisions.

2.  The Veteran filed a Notice of Disagreement in November 2000.

3.  After the RO issued a November 2000 Statement of the Case, the Veteran took no further action on the appeal, and the decision became final.

4.  Evidence received since the January 2000 rating decision is new to the claims file, and relates to an unestablished fact necessary to substantiate the claim of whether the Veteran has a psychiatric disorder incurred in service.


CONCLUSIONS OF LAW

1.  The January 2000 rating decision denying the claim of service connection for PTSD is final.  38 U.S.C.A. §§ 7104, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  New and material evidence has been submitted for the claim of entitlement to service connection for an acquired psychiatric disorder; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As to the claim of whether new or material evidence has been received sufficient to reopen a claim of entitlement to service connection for an acquired psychiatric disorder, that claim has been granted, as discussed below.  As such, the Board finds that any error related to the duties to notify or assist on that claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014); Mlechick v. Mansfield, 503 F.3d 1340 (Fed. Cir. 2007).

The Salt Lake City RO denied service connection for PTSD in a June 1999 rating decision.  The RO denied the claim on the basis that the Veteran had not submitted a well grounded claim (because an in-service stressor was not confirmed).  The Veteran was notified the next month.  The Veteran submitted additional materials outlining his stressful experiences in service.  The denial of entitlement to service connection for PTSD was confirmed by November 1999 and January 2000 rating decisions.  The Veteran was notified of each decision the same month.  The Veteran filed a November 2000 Notice of Disagreement.  A SOC was provided to the Veteran in November 2000 and notice of his procedural and appellate rights was sent to the Veteran's address of record.  The Veteran did not respond.  The Board concludes that the January 2000 rating decision is final.  38 U.S.C.A. §§ 7104, 7105.

The Board also notes the Veteran asserted that the RO incorrectly adjudicated his claim under the "well grounded" standard in effect prior to the passage of the Veterans Claims Assistance Act (VCAA) of 2000.  Indeed, under section 7 of the VCAA, if a claim previously denied as being not well grounded became final between July 14, 1999, and November 9, 2000, it may be readjudicated under the VCAA 'as if the denial or dismissal had not been made,' provided a timely request is filed by the claimant or on the Secretary's own motion.  See Paralyzed Veterans of Am. v. Sec'y of Veterans Affairs, 345 F.3d 1334, 1343-44 (Fed. Cir. 2003).  If there was a request made by a claimant, that request had to be filed by the claimant no later than two years after the date of the enactment of the VCAA, i.e., not later than November 9, 2002.

Here, the Veteran's claim was denied in a rating decision between July 14, 1999, and November 9, 2000, for being not well grounded.  The Veteran submitted a Notice of Disagreement prior to November 9, 2002, and the claim was readjudicated by the November 2000 SOC.  The November 2000 SOC abandoned the well grounded standard, and denied service connection for PTSD based on the lack of a verifiable in-service stressor.  As such, the Board finds there is no error.

The Veteran filed his instant petition to reopen in July 2010.  Under 38 U.S.C.A. 
§ 5108, VA may reopen a previously and finally disallowed claim when "new and material" evidence is presented or secured with respect to that claim.

38 C.F.R. § 3.156(a) defines "new and material evidence"; "new evidence" is evidence not previously submitted to agency decision makers, while "material evidence" means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  The new and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

Service connection may be established for a disability resulting from disease or injury incurred by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  To establish entitlement to service-connected compensation benefits, a Veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred during service.  Shedden v. Prinicipi, 381 F.3d 1163, 1167 (Fed. Cir 2004).

Entitlement to service connection for PTSD (now expanded to include major depressive disorder, and anxiety disorder) was denied in January 2000 for lack of a verifiable in-service stressor.  To reopen, new and material evidence must be received showing in-service incurrence or aggravation of a disease or injury.

The Veteran provided a statement in August 2011 in which he described the following the following events in service, which he believed led to his current psychiatric disorders: (1) the death of his father in service, (2) the death of a similarly situated soldier from rocket fire adjacent to his position, (3) periods of sustained, daily, intense mortar and rocket fire, (4) the gigantic explosion of the ammo dump at Dong Tam, which resulted from such fire, and (5) a medical note from the dispensary reporting symptoms from which anxiety can be inferred (cardiac concern).  He also described being forced to associate with sexually deviant and abusive soldiers and harassment for his unwillingness to associate or participate.  In October 2010, the Veteran's brother submitted a letter describing the Veteran's emotional difficulties in-service and his drastic personality change once he returned home from service.  Further, the Veteran underwent 2 VA examinations, dated December 2010 and March 2012, both of which evaluated the Veteran's psychiatric disorders to determine whether they were related to service.  The Board finds that the evidence is both new and addresses the grounds of the prior final denial, raising a reasonable possibility of substantiating the claim. The Board concludes that reopening is warranted.  See 38 C.F.R. § 3.156(a).

 ORDER

Reopening of a claim for service connection for an acquired psychiatric disorder is granted; the appeal is granted to this extent only.


REMAND

The Board must remand the claim for entitlement to service connection for an acquired psychiatric disorder in order to obtain a new VA medical opinion.

The Veteran underwent 2 VA examinations to evaluate his claimed PTSD, in December 2010 and March 2012.  At both examinations, the Veteran was diagnosed with major depressive disorder and anxiety disorder.  Generally, service connection may be established for a disability resulting from disease or injury incurred by active service.  38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303(a).  There is ample evidence supporting the existence of a present psychiatric disability.  To be entitled to service connection for PTSD, the record must generally include credible supporting evidence that the claimed in-service stressor occurred and the Veteran's claim was historically denied for the lack of verifiable evidence of a stressor.  38 C.F.R. § 3.304(f).  However, the Veteran has not been diagnosed with PTSD, and is seeking service connection for an acquired psychiatric disorder, to include major depressive disorder and anxiety disorder.  As such, the Veteran must instead show an in-service incurrence of his mental disorders.

In June 1999, the Veteran was evaluated by Dr. K.D. for his psychiatric conditions.

In December 2010, the Veteran underwent a VA examination to evaluate his claimed PTSD.  The examiner determined the Veteran had major depressive disorder and anxiety disorder, not PTSD.  However, the examination report requested the examiner provide an opinion as to whether or not the claimed stressor is related to the Veteran's fear of in-service hostile military or terrorist activity.  The examiner replied that the Veteran was "harassed by a number of fellow soldiers while serving in Vietnam, which likely plays a role in his fears."

In March 2012, the Veteran underwent a VA examination for his psychiatric disorders.  After reviewing the claims file and listening to the Veteran's assertions, the examiner determined that he was unable to render an opinion as to whether the Veteran's acquired psychiatric disorders of major depression and anxiety were at least as likely as not incurred in or caused by events that the Veteran's reported occurred during military service.  The examiner stated he felt like he would be resorting to guessing if required to render an opinion, given the lack of documented mental health symptoms beginning anytime in the military or during the first several years after discharge from the military.  The examiner went on to note what he felt like were inconsistencies in the Veteran's described onset of symptoms.

In May 2012, the Veteran submitted a statement indicating that the apparent inconsistencies outlined by the March 2012 examiner were incorrect.  He stated that although he had indeed told Dr. K.S. that he experienced panic symptoms roughly 2 years after his discharge and had experienced depression after he graduated from college and had an affair, and that he had also told the March 2012 examiner that he experienced depression in service when his father passed away.  He asserted these statements were not incongruent, as he felt it was presumed that he would feel depressed after the death of his father.  He also pointed out that Dr. K.S.'s report includes numerous statements regarding his emotional difficulties upon returning home after discharge, demonstrating immediate onset of symptoms following service. 

The Veteran went on to point out that Dr. K.S. concluded that the Veteran seemed to have spent many years self-medicating with alcohol in an attempt to control his anxiety symptoms and repress feelings associate with his Vietnam experience.  He also noted the December 2010 VA examiner had determined that the Veteran's in-service harassment at the hands of other soldiers in service likely played a role in the Veteran's fears.

The Veteran's brother also submitted a statement in October 2010, in which he described the Veteran's apparent change in demeanor following his return home from service.  The letter stated that prior to service; the Veteran had been moral and studious, and never smoke or drank.  The letter went on to note that the Veteran had communicated his difficulties in service to his family via letter while stationed in Vietnam, including his experiences guarding the flight line and his dislike of the fellow soldiers.  The Veteran's brother reported that, upon returning home, the Veteran was noticeable different.  Specifically, the brother described the Veteran as jumpy and disliking cars and driving.  The letter noted the Veteran was withdrawn and hung around the house, and, most dramatically, was drinking a lot.  The Veteran was also described as cynical about life and people, and his problems continued after service.  The letter concluded that the Veteran was not the same person when he returned home from service.

For the foregoing reasons, the Board finds that a new opinion should be issued concerning the Veteran's claim for entitlement to service connection for an acquired psychiatric disorder.  The examiner should offer an opinion as to whether the Veteran's current psychiatric disorders, including major depressive disorder and anxiety disorder, are causally related to the Veteran's military service.  All lay and medical evidence should be considered, to include any statements made by the Veteran and his brother.  

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's entire claims file reviewed by a psychiatrist or psychologist for the purpose of providing a new opinion as to the etiology of the Veteran's current acquired psychiatric disorders, including major depressive disorder and anxiety disorder.  Any and all indicated history, evaluations, studies, and tests deemed necessary by the examiner should be accomplished, and a rationale for any opinion expressed should be provided. 

The examiner is asked to state whether it is at least as likely as not (i.e., at least a 50-50 probability) that the Veteran's current psychiatric disorders, including major depressive disorder and anxiety disorder had their onset in, or as a result of service.

Specifically, the examiner is asked to discuss: (1) the lack of psychiatric treatment or complains in service, (2) June 1999 report of Dr. K.S., (3) the Veteran's lay reports of continuing psychiatric symptoms following service, and (4) the Veteran's brother's October 2010 letter asserting that the Veteran reported exposure to stressful combat situations in Vietnam and was greatly changed when he returned home from service.

If the examiner cannot provide the requested opinions without resort to speculation, the examiner should give a complete rationale for such conclusion.  The examiner's rationale should include what information is needed in order to give an opinion and/or whether they do not have the medical knowledge required to address the questions asked.

2.  Then, the AMC should readjudicate the claim.  If the benefit sought is not granted, the appellant and his representative should be furnished a SSOC and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


